Per Curiam.
On the argument of this appeal at the general term in January last, it appeared that the only ground of alleged error assigned by appellant was the insufficiency of the evidence to support the verdict upon which the judgment appealed from was entered, and the court thereupon announced that it was precluded from reviewing the evidence, inasmuch as the case on appeal does not purport to contain all the evidence taken on the trial. Arnstein v. Haulenbeek, 11 N. Y. Supp. 701, (Com. PI. N. Y. Dec. 1890.) At the request of appellant’s counsel, however,- decision of the appeal was deferred, so that he might have opportunity of causing the case to be resettled, and the requisite certificate to be supplied, and so enable us to dispose of this appeal on the merits. Since then there has been sufficient time within which the *886necessary application could have been made to and determined by the court below; and as a settlement of the case has not been brought to our attention, and we have not been advised that an application for -such resettlement is pending and undetermined, we feel justified in disposing of this appeal, which must be as intimated on the argument. The judgment and order appealed from should be affirmed, with costs.